ALLEN, J., reads for reversal of judgment of the General Term of the Supreme Court and of the decree of the surrogate, and proceedings remitted for a rehearing by the surrogate, with costs to appellant to be paid out of the estate. RAPALLO, J., concurs. MILLER, J., concurs in result. FOLGER and EARL, JJ., concur in result on last ground, and without expressing opinion as to the claim for earnings, etc., of the "Daniel Webster." CHURCH, Ch. J., and ANDREWS, J., absent.
Judgment reversed.
 *Page 1